HARDY, Judge.
This is a suit by plaintiff wife and her husband seeking recovery of damages for personal injury and medical expenses, respectively. From a judgment in favor of plaintiffs the defendants have appealed.
This is a companion suit which was consolidated for purposes of trial and appeal with the suit of Mark C. Willis v. Aetna Casualty & Surety Company, et al., La.App., 152 So.2d 593.
The only distinction between these cases would be with respect to the quantum of the award. The judgment appealed from allowed recovery in favor of the plaintiff husband for medical expenses, etc., in the sum of $612.30, and in favor of plaintiff wife in the sum of $4,500.00 for pain and suffering. Our examination of the record has failed to disclose any error in the reasons of the district judge upon which these awards were based. We are of the opinion that they are neither inadequate nor excessive.
Accordingly, the judgment appealed from is affirmed at appellants’ cost.